Hudgins, J.,
dissenting.
As an original proposition I am inclined to agree with the majority opinion, but this court in the City of Richmond v. Rose, 127 Va. 781, 102 S. E. 561, 105 S. E. 554, settled the law in this State on the point involved. While there was a strong dissent by Judge Prentis in that case, on a rehearing no modification was made of the original opinion, and since 1920 numerous attacks by municipalities have been launched against the principles announced, with no modification prior to the publication of the majority opinion in this case. It is thus seen that the principles declared were not adopted without full consideration. The bench and bar in dealing with this class of personal injuries have accepted the principles in the Rose Case, and have governed themselves accordingly. Certainty in the law is highly desirable; uncertainty deplorable, and tends to endless confusion. The majority opinion, by implication at least, reverses the Bose and kindred cases, and on the question of the negligence of the municipality substitutes the judgment of the court for the judgment of the jury.
This court in the Rose Case, at pages 781, 782 of 127 Va., 102 S. E. 561, 564, 105 S. E. 554, said: “In the very nature of the case the problem involved in this question is ordinarily essentially a jury question. It is a complicated question of fact. It is not simply a matter of the height of the obstruction, but also of how unexpected its existence was to a person, such as the plaintiff, who had encountered no such obstructions elsewhere in that locality, and who did not previously know of its existence; of what its appearance *761would reasonably be expected to be to one approaching it under the circumstances which attended the plaintiff * * *. These are all matters in their nature unsuited for decision other than by a jury, being in the case before us of such character that they admit of different conclusions by reasonable men.”
The facts in the present case are stronger for the plaintiff than they were in the Rose Case. It would seem from the majority opinion that the negligence of the municipality depends upon the height of the obstruction or the depth of the depression. Where is the line to be drawn ? It is safer and wiser to leave the conditions and circumstances to the jury as was done in this case, especially in view of the fact that no contributory negligence is here urged.
Chinn, J., concurs in this dissent.